t c memo united_states tax_court oliver w and edna d wilson petitioners v commissioner of internal revenue respondent docket nos filed date oliver w wilson pro_se roger p law for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency for and respondent determined the following deficiencies and accuracy-related_penalties for negligence with respect to petitioners’ federal income taxes penalty year deficiency sec_6662 b dollar_figure dollar_figure big_number big_number petitioners filed a petition to redetermine the deficiency and penalty for and a second petition to redetermine the deficiency and penalty for we consolidated these cases for purposes of trial briefing and opinion pursuant to rule a because they present common guestions of fact and law for convenience these cases hereinafter are referred to as this case after concessions ’ the issues for decision are as follows whether petitioners are entitled under sec_162 to deductions claimed on schedules c profit or loss from business for and with respect to a purported restaurant nightclub business and if so in what amounts whether petitioners are entitled under sec_167 to deduct depreciation expenses claimed with respect to two ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that percent of the building petitioner oliver w wilson owned pincite s broadway was placed_in_service and used for rental purposes during and - - purported rental real properties for and and if so in what amounts whether petitioners are entitled under sec_162 or sec_212 to deduct on schedule e supplemental income and loss expenses with respect to their two purported rental properties for and and if so in what amounts whether petitioners are entitled to deduct under sec_172 certain net operating losses they had computed with respect to and and carried forward to and and if so in what amounts whether petitioners are liable under sec_6662 and b for accuracy-related_penalties for negligence for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts and second supplemental stipulation of facts are incorporated herein by this reference petitioners who filed joint federal_income_tax returns for and resided in los angeles california when they filed their petitions in this case background on or about date oliver w wilson petitioner and his brother fred l wilson fred purchased q4e- commercial real_property located pincite s broadway los angeles california the s broadway property fora total purchase_price of dollar_figure consisting of a dollar_figure cash downpayment and a deed_of_trust to the sellers for the remaining dollar_figure in fred deeded his interest in the s broadway property to petitioner for approximately dollar_figure later that year petitioner paid off the deed_of_trust on the property the s broadway property consists of a two-story building and a large parking area the building which was constructed in has a total floor area of approximately big_number square feet or big_number square feet per floor from the 1920s until the first floor of the building contained various retail businesses the second floor contained a nightclub ballroom facility known as the ballroom following world war ii the ballroom became a popular entertainment venue among black entertainers and patrons in the los angeles area and featured primarily black entertainers and musicians including a number of prominent blues and jazz artists the ballroom closed in years after the watts riots however the rental_activity on the first floor of the building continued with space being rented to various businesses when petitioner and fred purchased the s broadway property in there were four tenants on the first - - floor of the building a women’s dress shop a refrigeration business a beauty shop and fred’s garment cutting business petitioner had learned from fred that the property was for sale petitioner knew of the building’s history and the ballroom’s past popularity petitioner purchased the s broadway property intending to refurbish the building equip it with a restaurant and reopen the ballroom as a full-service restaurant and nightclub in petitioner was a professor at california state university-domingues hills in the los angeles area where he taught political science and related subjects he also had experience working as a general contractor having owned a construction company that built some apartments and houses and several gas stations he also once owned a small fast-food restaurant petitioner’s renovation and use of the s broadway property after purchasing the s broadway property petitioner initially attempted to secure financing to refurbish the building and reopen its nightclub ballroom he soon discovered however that this area of south central los angeles had been redlined by institutional lenders and that financing would be difficult to obtain around the city of los angeles passed an earthquake retrofitting ordinance pursuant to this ordinance the city of -- - los angeles determined that many old buildings including petitioner’s building required retrofitting to bring them up to prescribed earthquake safety standards and petitioner was issued a notice requiring him to retrofit his building if petitioner failed to retrofit his building the city ultimately would close the building and demolish it in planning and carrying out the earthquake retrofitting and refurbishing work on the building petitioner acted as his own general contractor he hired architects and civil and structural engineers and prepared a plan for the work required he applied to the city of los angeles for plan approval beginning in petitioner also entered into contracts with various engineers and contractors in connection with the building’s renovation and improvement on or about date petitioners received a dollar_figure small_business administration program loan to retrofit and refurbish the building the sba loan from date through early date petitioner had continued to rent space on the first floor of the building to various tenants shortly after petitioner received the sba loan petitioner’s tenants vacated the premises to allow the earthquake retrofitting work on the building to proceed from about july when the retrofitting work began until no portion of the building’s first floor was rented by petitioner to a tenant from mid-1987 through petitioner experienced a number of unforeseen problems in his efforts to refurbish the building and reopen the ballroom sometime in petitioner exhausted the sba loan funds and was forced to seek additional financing by the end of petitioners owed dollar_figure on the sba loan and did not have the funds necessary to continue the construction work in early petitioners applied for and received a construction loan from south coast thrift loan association the south coast thrift loan to secure their repayment of the loan petitioners executed deeds of trust in favor of south coast thrift on the s broadway property and on their home based on representations made to petitioner by south coast thrift petitioner believed that south coast thrift would lend him up to dollar_figure an amount petitioner estimated would be sufficient to pay off the sba loan complete the refurbishing of the building and cover his initial operating_expenses in reopening the ballroom -from date through at least the end of the second floor of the building which had contained the former ballroom was not used by petitioner in any business or rental_activity --- - shortly after petitioners settled on the south coast thrift loan construction on the building resumed however work proceeded very slowly as petitioner encountered further problems among other things multiple thefts of building materials and electrical fixtures forced petitioner to install a security alarm system for the building the city of los angeles also required petitioner to perform unanticipated additional work and repairs to the building including replacing the sewer system from the building to the street curb and installing an elevator from the first to the second floor a sprinkler system and a unified electrical system for the building sometime in after construction on the building resumed representatives of south coast thrift informed petitioner that south coast thrift would not provide enough money under the south coast thrift loan to complete all the work that had been contemplated in his loan application by the end of petitioner was forced to scale back his plans for renovating the building and reopening the ballroom at this point petitioner decided it would be more feasible to in litigation between south coast thrift and petitioners ensued on date petitioners commenced a proceeding under ch of the bankruptcy code with the u s bankruptcy court for the central district of california ultimately in or about date petitioners and south coast thrift entered into a settlement pursuant to which they agreed to reconfigure petitioners’ former south coast thrift loan as a new dollar_figure loan secured_by the s broadway property --- - convert and use a big_number square-foot space on the building’s first floor for a bluesroom instead of proceeding with his original plans for a restaurant and nightclub on the second floor during and petitioner rented or tried to rent approximately half of the building’s first floor to various third parties in date he rented space on that floor to an artist however the artist occupied the space for less than months and failed to pay petitioner the rent required under their lease agreement during and petitioner permitted an attorney to maintain her law office on part of the first floor pursuant to their rental arrangement the attorney agreed to perform legal services for petitioner in lieu of paying petitioner cash rent from july through date this attorney also rented additional space on the first floor from petitioner for a nursery flower shop business but this planned business venture never got off the ground in date petitioner had a commercial property realtor attempt to rent space on the first floor to prospective tenants but the realtor’s efforts proved unsuccessful during and petitioner also sought to raise funds to complete the building’s renovation for example beginning in petitioner attempted to interest others in renovating the building and reopening the ballroom among other things petitioner filed a fictitious business name for the ballroom supper club in date he then attempted to raise capital to reopen the ballroom by providing an investment opportunity for individuals in the ballroom supper club during petitioner worked with a mortgage banking company in an effort to raise about dollar_figure million from the local black business community however the effort was unsuccessful due to the large claim south coast thrift was then asserting against petitioners and the s broadway property during and petitioner also offered annual memberships in the ballroom supper club inner circle a membership would entitle a person to discounts when attending performances in the planned ballroom supper club and also to a birthday celebration there although a small amount of membership fees was collected during no income from membership fees was reported on petitioners’ income_tax return beginning in petitioner arranged for various charitable events to be held on the grounds of the s broadway property he also arranged for an event to be held in -because the planned ballroom supper club did not open the membership fees petitioner collected were probably refunded or refundable but the record does not disclose what happened to these fees we note however that respondent did not determine that the membership fees were income to petitioners in either or the building’s bluesroom in late these and other similar events held during and were primarily fundraisers for local philanthropic organizations petitioner believed that these events would help to publicize and stimulate community interest in his efforts to renovate the building and reopen the ballroom he also hoped the resulting publicity and community interest might encourage others to invest in the project petitioner and his agents contracted with entertainers and musicians to perform at some of the events petitioner also obtained temporary liquor permits in the names of the philanthropic organizations holding the events to sell alcoholic beverages on the grounds and in the bluesroom during the events during and there was no restaurant facility in the building any food provided at the events was obtained from outside caterers brought to the location and heated all gross_receipts generated from the charitable events held during and were used either to compensate the entertainers and musicians or to pay for refreshments and other overhead expenses any balance remaining was paid to the philanthropic organizations holding the events these gross_receipts consisted of donations from people attending the events and payments for the refreshments sold during the events although petitioner and his agents were involved in collecting the gross_receipts the events generated none of the gross_receipts were reported on petitioner’s and income_tax returns petitioner did not charge any rent for_the_use_of the grounds or the bluesroom during these events or report any net profit or income from the charitable events on or about date shortly after his settlement with south coast thrift petitioner hired a consultant to help him obtain a liquor license for the bluesroom ballroom on date petitioner held a public ceremony at the building celebrating his reopening of the ballroom supper club and began operating the bluesroom as a commercial entertainment_facility following the ceremony petitioner offered performances in the bluesroom to the public for which he charged customers an admission fee or cover charge of dollar_figure per person thereafter on a number of days from through petitioner charged customers admission fees to attend various events and performances held in the bluesroom none of the performances were held in the original ballroom space on the second floor because the second floor still required additional substantial work before it could be used in a commercial activity petitioners’ and income_tax returns since petitioners’ income_tax returns including their returns for the years in issue were prepared by william d collins mr collins has been a certified_public_accountant since schedule c expenses on schedules c of petitioners’ and returns petitioners reported no income and deducted the following expenses and net_loss from the restaurant business purportedly conducted by petitioner at the s broadway property bxpenses insurance dollar_figure dollar_figure legal and pro- fessional services big_number big_number repairs and maintenance big_number taxes and licenses big_number big_number utilities -- other-- alarm system --- appraisals --- big_number locksmith -- permits big_number big_number net_loss big_number big_number on schedule c to their return petitioners stated the restaurant business had been in operation during all months of that year schedule e expenses on schedule e to their return petitioners reported no rental income and deducted the following expenses and net losses from the s broadway property and another property located pincite s broadway the s broadway property s ss broadway prop broadway prop mortgage int -- dollar_figure gardening sec_475 -- depreciation big_number big_number big_number big_number net_loss big_number big_number applying the passive_activity_loss limitation of sec_469 petitioners for deducted dollar_figure in total schedule e losses from the s broadway property and the s broadway property on schedule e to their return petitioners reported the following rental income expenses and net losses from the s broadway property and the s broadway property s s broadway prop broadway prop rental income 7dollar_figure -- bxpenses mortgage int -- dollar_figure legal and pro- fessional fees big_number -- taxes -- big_number depreciation big_number big_number big_number big_number net_loss big_number big_number ‘the rental income of dollar_figure and corresponding dollar_figure of legal and professional fees expense that petitioners reported for from the s broadway property were attributable to the previously described arrangement between petitioner and an attorney whereby the attorney received office space on the building’s first floor in exchange for her providing legal services to petitioner - - applying the passive_activity_loss limitation of sec_469 petitioners for deducted total schedule e losses of dollar_figure consisting of their total net losses of dollar_figure for that year from the s broadway and the s broadway properties and dollar_figure of unallowed prior year passive losses the and depreciation expenses petitioners claimed were computed as follows annual date cost deprec life deprec rental prop acquired basis basis method yrs expense s broadway-- building dollar_figure dollar_figure s l dollar_figure land big_number big_number -- --- - improvement big_number big_number s l big_number mm improvement big_number big_number s l big_number mm broadway big_number big_number s l big_number in computing petitioners’ depreciation expenses for and with respect to the s broadway property building and improvements mr collins concluded that petitioners had used the entire building in a trade_or_business or had held the entire building for the production_of_income net_operating_loss deductions on their and returns petitioners deducted net operating losses nol in the respective amounts of dollar_figure and dollar_figure that were carried forward from and the nol_carryover arose from a net_loss of dollar_figure petitioners had claimed on schedule c to their return on their schedule c petitioners reported no income and -- - deducted the following expenses and net_loss from their purported louisiana creole cajun restaurant business at the s broadway property bxpenses interest dollar_figure insurance big_number utilities big_number lease expense big_number big_number net_loss big_number on their return petitioners failed to elect to relinguish under sec_172 b c the 3-year carryback period otherwise required by sec_172 a with respect to their claimed nol if petitioners had carried back the nol to and as required their claimed nol would have been reduced by dollar_figure the nol_carryover arose from a net_loss of dollar_figure petitioners claimed on the schedule c to their return on their schedule c petitioners reported no income and deducted the following expenses and net_loss from their restaurant business at the s broadway property bxpenses interest dollar_figure insurance big_number utilities big_number repairs and maintenance big_number supplies big_number taxes and licenses big_number other big_number big_number net_loss big_number - the interest claimed on petitioners’ schedules e for and was attributable to petitioners’ south coast thrift loan notices of deficiency on date respondent sent petitioners a notice_of_deficiency for on date respondent sent petitioners a notice_of_deficiency for in the notices of deficiency respondent disallowed all the schedule c expenses petitioners deducted for and respondent determined that the expenses had not been substantiated had not been established to be ordinary and necessary business_expenses or were startup expenses because petitioner’s restaurant had not yet opened for business respondent also disallowed the entire schedule e loss petitioners deducted for respondent determined that the schedule e loss had not been either substantiated or established to be deductible as to the schedule e loss petitioners deducted respondent disallowed all the expenses that petitioners claimed from the s broadway property except for percent of the dollar_figure of depreciation and percent of the dollar_figure of legal expense all the expenses that petitioners claimed from the s broadway property and all dollar_figure of the unallowed prior year passive losses that petitioners claimed among other things respondent determined that only percent of - - the s broadway property building was used for rental purposes during he also determined that only percent of the legal expense was allocable to the portion of the building used for rental purposes and that the remaining percent had to be added to petitioners’ basis for the portion of the building not used for rental purposes respondent also disallowed all the and nol deductions that petitioners claimed among other things respondent determined that it had not been established either that any and nols were incurred or that the and nols were available to be carried forward to and finally respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 for negligence with respect to the entire underpayment for and petitioners’ various bankruptcy proceedings as previously indicated on date petitioners commenced a proceeding under chapter of the bankruptcy code with the u s bankruptcy court for the central district of california the bankruptcy court on date the respondent now concedes that percent of the building was used for rental purposes by petitioner during and and further agrees that petitioners are entitled to deduct under sec_167 up to percent of the dollar_figure of annual depreciation expense claimed for each year with respect to the building and improvements bankruptcy court entered its order confirming the debtors’ joint non-adverse fifth amended plan_of_reorganization ’ following the issuance of the notice_of_deficiency for on date and the issuance of the notice_of_deficiency for on date petitioners timely filed their respective petitions with this court commencing this case on date the bankruptcy court entered an order granting petitioners’ motion to convert their chapter proceeding to a chapter proceeding as a result on date after being notified of petitioners’ pending chapter proceeding before the bankruptcy court we stayed the proceedings in this case on date the bankruptcy court entered an order of discharge releasing petitioners from all dischargeable debts as a result after being notified by the parties of the discharge order entered in petitioners’ bankruptcy proceeding we ordered this case restored to the general docket on date on date we entered an order setting this case for trial during this court’s trial session beginning on date in los angeles california ‘this date order of the bankruptcy court had the effect of lifting the automatic_stay in petitioners’ ch bankruptcy proceeding 95_tc_655 - on or about date petitioners commenced a proceeding under chapter of the bankruptcy code with the bankruptcy court as a result on date we stayed the proceedings in this case after being notified that the bankruptcy court had dismissed petitioners’ chapter proceeding we lifted the stay in the proceedings in this case on date we further directed the parties to submit a joint status report concerning whether this case would be ready for trial during this court’s trial session beginning on date in los angeles california on date we held the trial in this case on date petitioners commenced a proceeding under chapter of the bankruptcy code with the bankruptcy court as a result after being notified of petitioners’ commencement of this bankruptcy proceeding we stayed the proceedings in this case on date in its order of discharge dated date the bankruptcy court granted petitioners a discharge in the chapter bankruptcy proceeding they had commenced on date the explanation of bankruptcy discharge in a chapter case included with this order stated in pertinent part debts that are discharged the chapter discharge order eliminates a debtor’s legal_obligation to pay a debt that is --- - discharged most but not all types of debts are discharged if the debt existed on the date the bankruptcy case was filed whether the debt was included in the schedules or omitted from them debts that are not discharged some of the common debts which are not discharged in a chapter bankruptcy case are a debts for most taxes this information is only a general summary of the bankruptcy discharge there are exceptions to these general rules any party may request reopening of a bankruptcy case to determine whether a particular debt was included within the scope of the discharge because the law is complicated you may want to consult an attorney to determine the exact effect of the discharge in this case on date petitioner filed a motion to dismiss in this case by order dated date we lifted the stay of the proceedings in this case effective as of the date date of the bankruptcy court’s order of discharge and denied petitioner’s motion to dismiss the date order denying petitioners’ motion to dismiss cited our decision in 110_tc_35 and stated that when a bankruptcy court exercises its jurisdiction to determine a taxpayer’s income_tax liabilities its decision does see sheinfeld et al collier on bankruptcy taxation pars tx4 iii tx5 - - not deprive this court of subject matter jurisdiction ina proceeding filed by the taxpayer in this court opinion i preliminary matters petitioners filed an opening brief and a supplemental brief in this case petitioners’ arguments in both briefs focused almost exclusively on the effect of petitioners’ various bankruptcy proceedings on this court’s jurisdiction and on this court’s ability to dispose_of the substantive issues raised at trial and in respondent’s trial briefs petitioners also filed a posttrial motion to dismiss raising the same jurisdictional issue discussed in their posttrial briefs as best we understand them the procedural issues raised in petitioners’ posttrial briefs and or in the motion to dismiss were as follows whether this court has the requisite jurisdiction to adjudicate the issues involved in this case whether the amounts at issue in this case were discharged in petitioners’ bankruptcy proceedings and whether the doctrine_of res_judicata applies to prevent the adjudication of the issues involved in this case upon consideration of petitioners’ motion to dismiss and respondent’s objections to petitioners’ motion we concluded that petitioners’ bankruptcy proceedings did not deprive us of - - jurisdiction over this case freytag v commissioner supra pincite and we denied petitioners’ motion although petitioners in their posttrial briefs again attempt to challenge this court’s jurisdiction in this case we reject petitioners’ jurisdictional argument we also reject petitioners’ allegations that the tax_liabilities at issue in this case were fully litigated in their bankruptcy proceeding and that the doctrine_of res_judicata operates to preclude additional litigation in this court the record is devoid of any evidence demonstrating that the subject tax_liabilities were ever litigated in any of petitioners’ bankruptcy proceedings in fact the order of discharge relied upon by petitioners expressly states that the debts for most taxes are not discharged in a chapter bankruptcy case and that any party to that case may request that it be reopened to determine whether a particular debt has been discharged see 94_tc_1 tax_court lacks jurisdiction to decide whether income_tax deficiencies were discharged in bankruptcy moreover petitioners have made no effort to explain how the elements of res_judicata are satisfied by the record in this case consequently we reject petitioners’ bankruptcy-related arguments and we proceed to the substantive issues presented in this case -- - il the trade_or_business requirement of sec_162 sec_162 authorizes a taxpayer to deduct ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business petitioners summarily allege that they operated a schedule c trade_or_business ie a restaurant nightclub facility and that they properly deducted expenses_incurred in operating the trade_or_business on schedules c to their and returns petitioners also summarily allege that they properly deducted nols carried forward from and arising from expenses they incurred and paid with respect to the same business see infra part vi respondent contends that petitioners had not yet started their restaurant nightclub business in or and that the expenses in question were not incurred in carrying on an existing trade_or_business whether a taxpayer is engaged in a trade_or_business requires an examination of the relevant facts and circumstances 480_us_23 in conducting the examination we look to see whether the taxpayer has undertaken the activity with the intent to make a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s business activity has actually commenced mcmanus v commissioner tcmemo_1987_ affd without published opinion 865_f2d_255 4th cir - - respondent concedes that petitioners’ attempt to renovate and retrofit the s broadway property was motivated by their intention to make a profit through the operation of the ballroom and or the bluesroom respondent contends however that petitioners’ schedule c business activity had not actually commenced during the period from through we examine the relevant time periods below a and the expenses petitioners allegedly incurred during and in connection with their restaurant nightclub activity are not deductible under sec_162 unless the taxpayer is engaged in an ongoing business at the time the expense is incurred 998_f2d_1514 9th cir affg and revg on other issues tcmemo_1990_380 see also 86_tc_492 affd 864_f2d_1521 10th cir in which we stated sec_162 does not allow deductions for otherwise deductible expenses until such time as the trade_or_business begins to function as a going concern even though the taxpayer may have made a firm decision to enter into business and has expended considerable sums of money in preparation of commencing_business the record clearly establishes that petitioners had not yet opened the restaurant nightclub facility during and petitioners were still refurbishing and retrofitting the building in and and otherwise preparing to start their business - - no food or entertainment was offered to the public either on the premises or inside the building during those years b and because of the many difficulties petitioners encountered in financing and completing the renovation of the s broadway property petitioners were forced to alter their original plans they put their plans for the ballroom on hold and decided to open a bluesroom on part of the building’s first floor beginning in date petitioners permitted a few performances and fundraising events to be held on the s broadway property as of that date however and continuing through petitioners did not yet have any functioning restaurant or entertainment_facility that petitioners operated for profit any events held on the s broadway property during and were organized by volunteers who collected admission fees and used the admission fees to offset the cost of the event and to pay the performer petitioners did not retain any of the receipts from the events and charged no rent for_the_use_of the property petitioners viewed these events as opportunities to promote the bluesroom and to solicit investors who might be willing to invest funds to complete the renovation of the property during and petitioners did not maintain any general ledger cash receipts and disbursements journals or o7 - business checking account for their alleged restaurant nightclub activity petitioners did not report any of the receipts from admissions the sale of food and beverages or paid memberships as income on their schedules c for and indeed in litigation with south coast thrift had ensued and petitioners commenced a proceeding under chapter of the bankruptcy code with the bankruptcy court on date petitioner did not begin operating the bluesroom as a commercial entertainment_facility until date shortly after reaching a settlement with south coast thrift in 345_f2d_901 4th cir vacated per curiam on other grounds 382_us_68 the court_of_appeals for the fourth circuit explained that a trade_or_business within the meaning of sec_162 is one that has begun to function as a going concern and performed those activities for which it was organized in walsh v commissioner tcmemo_1988_242 affd without published opinion 884_f2d_1393 6th cir we quoted the above-cited language in support of our conclusion that the taxpayer’s restaurant could not function as a going concern until its opening to the public since the restaurant did not open to the public until a later year we held that the taxpayer in walsh was not carrying_on_a_trade_or_business in the year before its public opening - - although petitioners permitted the s broadway property to be used for certain events during and we nevertheless conclude based on our review of all the relevant facts and circumstances that petitioners did not actually operate a restaurant nightclub facility for profit during those years ’ consequently we hold that the schedule c deductions at issue in this case including those that gave rise to the contested nols were not incurred by petitioners in carrying on an existing schedule c trade_or_business and therefore are not deductible under sec_162 tiil capitalization of production_costs under sec_263a respondent contends that even if we concluded that petitioners operated a restaurant and nightclub during and sec_263a required petitioners to capitalize those expenses they deducted on their schedules c and e for through that gualify as production_costs under sec_263a petitioners contend however that respondent did not determine in addition expenses relating to the startup of a business that are incurred before that new business is functioning are not deductible under either sec_162 or sec_212 sec_195 93_tc_684 on brief respondent concedes that if and to the extent petitioners’ claimed and schedule c expenses are substantiated percent of such schedule c expenses are allocable to the portion of the s broadway building used by petitioner for rental purposes and may be deducted as schedule bk expenses by petitioners under sec_212 subject_to the passive loss limitation of sec_469 - - the expenses in question must be capitalized under sec_263a in the notices of deficiency and that we should reject respondent’s belated attempt to raise sec_263a under these circumstances petitioners do not explicitly contend that respondent’s argument is a new_matter on which respondent bears the burden_of_proof see eg 644_f2d_1385 9th cir revg tcmemo_1978_392 shea v commissioner t cc rather petitioners seem to focus on whether respondent’s delay in relying upon sec_263a is unfair and prejudicial to petitioners nevertheless because petitioners represented themselves in these proceedings without benefit of counsel and because we conclude petitioners implicitly alleged that respondent’s sec_263a argument was a new_matter we shall address both petitioners’ explicit and implicit arguments just as respondent did in his posttrial briefs a respondent’s delay in relying upon sec_263a the notices of deficiency for and employed broad language in disallowing petitioners’ claimed schedules c and e expenses and nol deductions and do not specifically mention sec_263a petitioners however cannot complain that they were unfairly surprised and prejudiced by respondent’s assertion of and reliance upon sec_263a petitioners’ accountant testified that respondent’s counsel had raised the application of sec_263a in this case at least year before trial during a - - meeting with petitioner and the accountant respondent also discussed sec_263a in the trial memorandum he submitted before trial moreover petitioners were not prejudiced by respondent’s sec_263a argument accordingly we shall not bar respondent from relying upon sec_263a 714_f2d_977 9th cir affg tcmemo_1982_209 see also 77_tc_881 b new_matter and burden_of_proof sec_7522 requires the commissioner to issue a notice_of_deficiency that contains a description of the basis for the commissioner’s determination in this case respondent issued two notices of deficiency the first notice_of_deficiency issued with respect to described respondent’s basis for disallowing petitioners’ schedule c expenses as follows it is determined that schedule c expenses are dollar_figure rather than dollar_figure for the taxable_year since your restaurant business was not in operation in the taxable_year all otherwise allowable expenses are start_up expenses which must be amortized over not less than months starting in the month that the restaurant is open for business further it has not been established that any amount represents an ordinary and necessary business_expense or was expended for the purpose designated ‘ sec_7522 applies to notices of deficiency issued after date --- - the notice also described respondent’s basis for disallowing the nol carryforward as follows it is determined that the net_operating_loss carryforward from the taxable_year is dollar_figure rather than dollar_figure for the taxable_year it has not been established that any deductible net_loss was incurred or was available for carryforward to the taxable_year the second notice_of_deficiency issued with respect to described respondent’s basis for disallowing petitioners’ schedule c expenses as follows since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown the notice also described respondent’s basis for disallowing petitioners’ nol carryforward--- since you did not establish that the amount shown dollar_figure was a a loss and b sustained by you it is not deductible neither notice_of_deficiency specifically mentions sec_263a petitioners implicitly argue that respondent’s belated attempt to rely on sec_263a amounts in effect to the raising of a new_matter on which respondent bears the burden_of_proof see rule a the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter x it shall be upon the respondent - - in 93_tc_500 we distinguished a new_theory offered in support of a proposed deficiency from a new_matter requiring a shift in the burden_of_proof as follows a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 91_tc_793 n 77_tc_881 a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof achiro v commissioner supra pincite 61_tc_744 50_tc_478 see also shea v commissioner supra pincite citing this language respondent contends that his sec_263a argument is covered by the notices of deficiency and is merely a new_theory not a new_matter ’ respondent also contends that even if his sec_263a argument raises a new_matter the argument does not require the presentation of evidence different from that required for the issues raised in the notices but that even if his sec_263a argument requires the presentation of 12tn each of the notices of deficiency respondent asserted that petitioners had failed to establish that they had incurred or sustained the nol in question and disallowed the nol carryforward in its entirety respondent claims that this position is consistent with the argument that petitioners’ and expenses being subject_to capitalization under sec_263a do not produce a deductible loss that may be carried forward the sec_263a argument merely clarifies the reason the net_operating_loss had not been established - - different evidence the necessary evidence is a part of the record in this case and he has met his burden_of_proof regarding the sec_263a issue because we believe that the record is sufficient to decide the sec_263a issue regardless of which party bears the burden_of_proof and that petitioners are not subjected to unfair surprise or prejudice by the introduction of that issue we proceed to consider respondent’s sec_263a argument on the merits c application of sec_263a sec_263a was enacted as part of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2350 and is generally effective for costs incurred after date in taxable years ending after date tra sec_803 100_stat_2356 in enacting sec_263a congress intended that a single comprehensive set of rules generally should govern the capitalization of costs including interest_expenses of producing acquiring and holding property in order to more accurately reflect income and make the tax system more neutral 273_f3d_875 9th cir affg 114_tc_1 s rept pincite 1986_3_cb_1 the term produce has been construed broadly in order to give effect to legislative - -- intent ’ e g suzy’s zoo v commissioner supra pincite taxpayer was producer of greeting cards manufactured by third party contractors 104_tc_207 taxpayer’s costs of meetings with governmental officials obtaining building permits and drafting architectural plans were development costs amounting to production whether an expenditure is deductible or must be capitalized is a question of fact 503_us_79 sec_263a provides that a taxpayer’s direct and indirect_costs including taxes of producing real_property for use in a trade_or_business or activity conducted for profit must be capitalized sec_263a and b and c sec_1_263a-1t a and b and i and i111 temporary income_tax regs fed reg mar 3tn general sec_263a defines the term produce to include construct build install manufacture develop or improve temporary regulations under sec_263a were issued in final regulations under sec_263a were issued in and these final regulations generally were made effective for costs incurred in taxable years beginning after date and interest incurred in taxable years beginning after date sec_1_263a-1 263a-15 a income_tax regs for costs or interest incurred in taxable years to which the final regulations are not applicable taxpayers must take reasonable positions on their returns in applying sec_263a a reasonable position is a position consistent with the temporary regulations revenue rulings revenue procedures notices and announcements concerning sec_263a applicable in taxable years beginning before the effective date of the final regulations sec_1_263a-1 263a-15 a income_tax regs - - sec_1_263a-1t b temporary income_tax regs fed reg date the production of real_property includes the rehabilitation or improvement of an existing_building sec_263a sec_1_263a-1t a temporary income_tax regs fed reg date s rept supra pincite c b vol pincite notice_88_99 1988_2_cb_422 interest_expense interest_paid or incurred during the production_period of real_property must be capitalized under the special rules of sec_263a sec_263a a and b i a i the interest to be capitalized includes interest on any indebtedness directly attributable to production_expenditures with respect to the real_property and interest on any other indebtedness to the extent that the taxpayer’s interest costs could have been reduced if production_expenditures had not been incurred sec_263a sec_1_263a-1t b iv a and b temporary income_tax regs fed reg date the production_period covers the period beginning on the date on which production of the real_property begins and ending on the date on which the real_property is ready to be placed_in_service sec_263a b sec_1_263a-1t b iv a temporary income_tax regs - - petitioners deducted interest on the south coast thrift loan on their schedules c for and in the amounts of dollar_figure and dollar_figure respectively petitioners appear to contend that the south coast thrift loan was a general business loan obtained to start a new business and was not a construction loan governed by the interest capitalization_rules of sec_263a the record in this case suggests otherwise regardless of which party bears the burden_of_proof with respect to sec_263a we have found as a fact that the south coast thrift loan was a construction loan taken out by petitioners to finance the retrofitting and renovation of their s broadway property and that the interest deducted by petitioners for and was attributable to that loan ’ under sec_263a because the interest attributable to the south coast thrift loan was paid to prepare the s broadway property to be placed_in_service ina trade_or_business or in an activity for profit except to the extent allowed by respondent’s concession the interest must be capitalized sec_263a other schedule c expenses on schedule c of their tax_return petitioners deducted ‘petitioners did not deduct any interest attributable to the south coast thrift loan on their schedules c or e for and see supra note respondent also conceded that percent of the building was available for rent and placed_in_service as rental property during and -- - insurance utilities and lease expenses in connection with the ballroom supper club although respondent in his posttrial brief points out that petitioners offered no explanation of these expenses respondent also states that common sense dictates the conclusion that petitioner had to maintain utilities provide liability and fire insurance and rent equipment as a consequence of petitioner’s rehabilitation activities respondent also acknowledged that property taxes relate to the ownership of the building but asserts that petitioners failed to prove what portion of the tax and licenses expense represented property taxes respondent nevertheless does not argue that petitioners’ schedule c expenses must be disallowed for lack of substantiation rather respondent argues only that the expenses for insurance utilities lease expense and taxes and licenses to the extent not allocable to rental_activity ' will have to be capitalized as indirect_costs of production under sec_263a respondent takes a similar position with respect to the expenses petitioners claimed on their schedule c arguing only that the expenses are indirect_costs of production under to the extent the expenses are allocable to petitioners’ rental_activity respondent acknowledges that the expenses may be deductible under sec_212 thomason v commissioner tcmemo_1997_480 however respondent notes that for and petitioners already deducted the maximum schedule e losses permitted by the passive loss limitation of sec_469 and therefore allowing any part of petitioners’ schedule c expenses to be deducted on schedule e will not produce any additional deductible losses in and - - sec_263a and must be capitalized the only years for which respondent argues that petitioners failed to adequately substantiate their schedule c expenses are and we address respondent’s substantiation argument in part v a of this opinion in this part of the opinion we focus only on whether petitioners must capitalize their noninterest schedule c expenses under sec_263a regardless of which party bears the burden_of_proof on the sec_263a issue the evidence shows that petitioners were engaged during the years through and including in the rehabilitation renovation and retrofitting of the s broadway property the evidence also shows the production_period with respect to that part of the property intended for use as a restaurant nightclub facility began in approximately and continued through at least as of date petitioners lacked sufficient funds to complete the retrofitting and renovation of the restaurant nightclub facility petitioners did not operate either a nightclub facility or a restaurant for profit at any time during or and any expenses petitioners substantiated and deducted on their schedules c for and with the exception of those properly allocable to petitioners’ schedule e rental_activity were attributable to petitioners’ efforts to retrofit and renovate the s broadway property for use as an entertainment_facility we hold therefore that sec_263a requires petitioners to capitalize the expenses they incurred in retrofitting and renovating the s broadway property during the years and which they deducted on their respective income_tax returns except to the extent we conclude that certain expenses are allocable to petitioners’ schedule e rental_activity or were not substantiated iv petitioners’ and depreciation_deductions sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear of property_used_in_the_trade_or_business or property_held_for_the_production_of_income the period for depreciation of an asset begins when the asset is placed_in_service and ends when the asset is retired from service sec_1_167_a_-10 income_tax regs an asset subject_to depreciation is placed_in_service when first placed in a condition or state of readiness and availability for a specially assigned function sec_1 a - 1l1 e income_tax regs as a general_rule an asset is clearly considered as placed_in_service when it is acquired and put into use in a trade_or_business or income-producing activity 84_tc_739 affd on another issue 803_f2d_1572 11th cir see also 752_f2d_341 -- - 8th cir depreciation is not allowed on an asset acquired for a business that has not yet begun operations piggly wiggly s inc v commissioner supra pincite a s broadway property depreciation expenses the s broadway property building has a total floor area of approximately big_number square feet or big_number square feet per floor for and petitioners’ accountant calculated depreciation_deductions with respect to the entire building the parties however have stipulated for purposes of this case that from through the second floor of the building was still under construction and that no business or rental_activity was conducted there during and although petitioners contend that the entire first floor at one time had been held out by petitioner for rent by the end of petitioner had decided to convert and use a space of approximately big_number square foot as a bluesroom neither the bluesroom nor the ballroom was used by petitioners ina schedule c trade_or_business or in a schedule e rental_activity during or respondent concedes that percent of the building was used for rental purposes during and we consider respondent’s estimate of the portion of the building petitioner used for rental purposes to be reasonable together the ballroom and the bluesroom which petitioner had removed from al -- rental use represent just over percent of the building’s total floor area big_number square feet plus big_number square feet all divided by big_number square feet some use of the first floor common areas and restroom facilities in connection with the bluesroom must also be taken into account petitioners have failed to show that more than percent of the building was used for rental purposes we hold therefore that petitioners subject_to the passive loss restriction of sec_469 are entitled to deduct depreciation expenses for and under sec_167 with respect to only percent of the building b s broadway property depreciation expenses petitioners failed to introduce evidence regarding their alleged rental_activity at the s broadway property petitioners also failed to describe the nature and type of property that they held and were depreciating consequently we sustain respondent’s determinations in the notices of deficiency disallowing the schedule e depreciation expenses petitioners claimed with respect to the s broadway property for and rule a v substantiation of petitioners’ other schedules c and e expenses for and a s broadway property gardening repairs and maintenance_expenses on their schedule e for petitioners deducted dollar_figure of gardening expense and did not claim any expenses for repairs and - maintenance on their schedule e for petitioners did not claim any expenses for gardening or repairs and maintenance however on their schedules c for and petitioners deducted repairs and maintenance_expenses of dollar_figure and dollar_figure respectively at trial the parties stipulated the admissibility of a written_statement from billy diamond who confirmed that he was paid dollar_figure annually from through to perform general maintenance and repair work and to water plants we find facts accordingly as limited by respondent’s concession we hold that petitioners are entitled to deduct the amounts paid to mr diamond for and subject_to the passive loss limitation of sec_469 schedule e legal expense on their schedule e for petitioners reported barter income of dollar_figure and a corresponding deduction of dollar_figure for the value of legal services furnished to them in lieu of rent on brief respondent notes that although the notice_of_deficiency for allowed a deduction for only percent of the dollar_figure legal expense that petitioners claimed on schedule e no adjustment was made to the corresponding dollar_figure of rental income petitioner reported under his barter arrangement with that same attorney respondent now concedes that if and to the extent we find the legal services the attorney performed were worth -- - dollar_figure petitioners are entitled to deduct this legal expense subject_to the passive loss limitation of sec_469 the attorney testified that she represented petitioner on numerous legal matters including in the south coast thrift loan litigation we find that petitioners reasonably estimated the value of the legal services attributable to petitioners’ rental_activity to be dollar_figure we hold that as limited by respondent’s concession petitioners are entitled to deduct this legal expense of dollar_figure subject_to the passive loss limitation of sec_469 other schedule c expenses petitioners contend their accountant at some point possessed receipts and other documents fully substantiating all their and schedule c expense deductions however neither petitioners nor their accountant introduced documentation or testimony at trial to substantiate many of the deductions claimed for example no checks for property_tax payments were introduced even though the accountant testified that he at one time had the canceled checks the only other documents introduced in evidence to document petitioners’ schedule c expenses were a letter from heitz insurance agency documenting some but not all of the insurance expenses deducted for two invoices from pickney electric co which were partly illegible but appeared to relate to electrical work done as part -- -- of the renovation of the ballroom a letter from joan m miller confirming petitioners’ payment of dollar_figure of chapter and a statement from rafael rosario bankruptcy costs in acknowledging that he was paid dollar_figure for carpentry painting and electrical work at the s broadway property neither petitioners nor their accountant offered any satisfactory explanation as to why additional documentation was not provided although petitioners did not introduce substantiation to fully document all the schedule c expenses they claimed for and petitioners did substantiate some expenses in addition we are convinced from our review of all the evidence that petitioners incurred and paid at least some of the claimed expenses for which documentation has not been provided unfortunately with respect to most of the undocumented expenses petitioners did not provide any factual record from which we might estimate the expenses they paid see 85_tc_731 therefore using our best judgment and bearing heavily against petitioners because this inexactitude is of their own making 39_f2d_540 2d cir we find that the following expenses have either been documented or are allowable under cohan with respect to the s broadway property as follows 'spetitioners did not offer any explanation of why they claimed the bankruptcy costs were deductible allowed expense claimed documented per cohan disallowed insurance dollar_figure -0- dollar_figure dollar_figure legal prof big_number -0- -0- big_number repair sec_2 --q- --q- taxes licenses big_number --q- big_number --q- allowed expense claimed documented per cohan disallowed insurance dollar_figure dollar_figure -0- dollar_figure legal prof big_number -0- -0- big_number repairs big_number --q- --q- big_number taxes licenses big_number --o- dollar_figure --o- utilitie sec_271 --0- --0- alarm sys -q- -q- appraisals big_number --q- --q- big_number locksmith -o- -o- permit sec_275 --o- --o- consistent with respondent’s concession we hold that percent of the allowable schedule c expenses is allocable to petitioner’s rental_activity with respect to the s broadway property and is deductible as schedule e expenses pursuant to sec_212 subject_to the passive loss limitation of sec_469 -- - b s broadway property as indicated previously petitioners offered almost no evidence concerning their purported rental_activity involving the s broadway property in addition petitioners failed to substantiate certain rental expenses that respondent had disallowed consequently we sustain respondent’s determinations for and with respect to that property rule a c prior year disallowed passive losses petitioners have failed to establish that they are entitled to deduct prior year unallowed passive losses of dollar_figure consequently we sustain respondent’s determination disallowing their deduction for of prior year passive losses rule a vi and nol deductions petitioners claimed nol deductions for and on the basis of certain nol carryforwards that petitioners had computed from and the and nol carryforwards they had computed arose from schedule c expenses they deducted with respect to their purported nightclub restaurant business at the s broadway property as discussed supra in part ii petitioners had not opened and did not operate any restaurant or nightclub on the property during and in addition nearly all the and schedule c expenses were direct and indirect_costs of producing petitioner’s nightclub restaurant a7 - property which must be capitalized under sec_263a because petitioners did not incur the nols they had reported for and we hold that petitioners are not entitled to claim nol carryforward deductions for and vii accuracy-related_penalties respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 and b for and for negligence with respect to their entire underpayment for each year negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 however sec_6664 provides that a penalty under sec_6662 will not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as a certified_public_accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith 170_f3d_1217 9th cir affg in part and revg in part tcmemo_1997_29 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 sec_1_6664-4 b c income_tax regs to prove reasonable_cause - 4g - a taxpayer must show that he reasonably relied in good_faith upon a qualified adviser after full disclosure of all necessary and relevant facts 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_ sec_1_6664-4 income_tax regs applying these principles to this case we conclude that petitioners have sustained their burden of establishing that they had reasonable_cause for their claimed and schedule c deductions from the s broadway property their claimed and schedule e deductions from that property and their claimed nol deductions for and petitioners engaged the services of william d collins c p a to prepare their and income_tax returns mr collins had prepared petitioners’ returns since and was familiar with petitioner’s activities involving the s broadway property petitioners provided mr collins with all the information relevant to the proper tax treatment of the foregoing items mr collins testified that around a fictitious business name statement was filed for the louisiana creole cajun restaurant that petitioner planned to operate at the s broadway property and petitioners obtained an sba loan mr collins also testified that after petitioners received the sba loan in he concluded that the interest --- - expense from the sba loan and later for the south coast thrift loan should be reported and deducted on schedule c to petitioners’ tax_return because the sba and south coast thrift loans were business loans mr collins concluded that petitioner commenced conducting an active business at the s broadway property during because the property was used for performances and events mr collins also concluded that sec_263a was not applicable to petitioner’s fixing up of the building prior to in preparing petitioners’ through returns mr collins concluded sec_195 permitted petitioners to deduct currently the interest real_property_taxes and other expenses petitioners paid with respect to the s broadway property ’ the characterization of various costs relating to petitioner’s rehabilitation and improvement of the s broadway building as deductible schedule c expenses involves analyzing and applying a technical area of tax law thus it is reasonable for a taxpayer to consult and rely on a certified_public_accountant in determining how to treat such costs petitioners relied upon mr collins their certified_public_accountant to determine the proper characterization and deduction of these costs and they furnished information to mr munder sec_195 interest taxes and certain research_and_experimental_expenditures are excluded from the definition of startup expenditures - - collins to enable him to do so we find that petitioners’ reliance upon mr collins who characterized the costs incurred for through in renovating s broadway as schedule c deductions was reasonable we hold that petitioners are not liable for sec_6662 accuracy-related_penalties for and with respect to that part of the underpayments attributable to the deduction of these costs as schedule c expenses see test v commissioner tcmemo_2000_362 koenig v commissioner tcmemo_1998_215 affd without published opinion 221_f3d_1348 9th cir similarly in computing petitioners’ nol_carryover from mr collins misapplied and misinterpreted sec_172 mr collins carried forward the entire nol without having petitioners elect to relinguish the carryback period because he misunderstood the nol_carryback rules cf sec_172 b c 83_tc_831 holding taxpayer failed to make a timely election to relinquish the year carryback period affd 783_f2d_1201 5th cir diesel performance inc v commissioner tcmemo_1999_ same affd 16_fedappx_718 9th cir petitioners clearly relied upon mr collins to compute properly their nol_carryover from we find that petitioners’ reliance on mr collins was reasonable and we hold that petitioners are not liable for a sec_6662 accuracy-related_penalty for - - with respect to that part of the underpayment resulting from respondent’s nol carryforward adjustment as to petitioners’ disallowed and depreciation expenses from the s broadway property the record reflects that mr collins visited the property many times over the years was familiar with the configuration of the building and was aware that not all the building was being used for rental purposes by petitioner during and nevertheless mr collins computed depreciation with respect to s broadway for and prior years by taking into account the entire building when questioned about this inconsistency mr collins explained that the entire property at one time had been available for rental in addition although some of petitioners’ claimed schedules c and e expenses for and from the s broadway property were not substantiated at trial mr collins testified that petitioners had receipts and documents substantiating all these claimed expenses we are satisfied that petitioners relied upon their accountant to compute their annual depreciation expenses and to decide whether the expenses claimed on their schedules c and e from the s broadway property were deductible in light of petitioners’ lack of tax training and their attempts to obtain competent professional help we are also satisfied that - - petitioners’ reliance on their accountant was reasonable we hold therefore that petitioners are not liable for sec_6662 accuracy-related_penalties for and with respect to that part of the underpayments attributable to the disallowed depreciation and schedules c and e expenses claimed with respect to the s broadway property we reach a different conclusion however with respect to the s broadway property petitioners presented scant information regarding their purported rental_activity at the s broadway property and they did not attempt to substantiate their schedule e expenses claimed with respect to that property for and petitioners have failed to establish that they acted reasonably and in good_faith in deducting the schedule fe expenses from that property consequently we sustain respondent’s determinations that petitioners are liable for the sec_6662 accuracy-related_penalties for and with respect to that part of the underpayments attributable to the disallowed expenses petitioners deducted with respect to the s broadway property rule a petitioners also failed to prove that they acted reasonably and in good_faith in deducting on their return a prior year unallowed passive loss of dollar_figure consequently we sustain petitioners did not offer any evidence to explain the source of the prior year passive loss or why they claimed they continued - - respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for with respect to that part of underpayment attributable to their deduction of a prior year’s unallowed passive loss rule a in light of the foregoing and to reflect concessions made by the parties decisions will be entered under rule continued had reasonable_cause for their deduction of the loss because petitioners made no credible attempt to explain the loss or to justify their deduction of it we reject petitioners’ argument that the penalty should not apply to respondent’s adjustment disallowing the loss
